Citation Nr: 1506909	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-48 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1961 to May 1968.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran and cancelled a hearing before the Board and has not requested a new hearing date.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

In June 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service; was not manifested to a compensable degree within one year from the date of separation from service in May 1968; was first diagnosed after service beyond the one- year presumptive period for a chronic disease; and is unrelated to an injury, disease, or event in service.

2.  There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset due to acoustic trauma in service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in September 2008.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in January 2009 and an opinion from another VA examiner in July 2013. 

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  The July 2013 opinion a review of the Veteran's medical history, including his service treatment records and opinions with a rationale for the opinions.  Therefore, the Board concludes that the VA examination and opinion are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is listed as a disease under § 3.309 as a chronic disease.  The Court of Appeals for Veterans Claims has also recently held that tinnitus is one of the chronic diseases in 38 C.F.R. § 3.309, as an organic disease of the nervous system.  Fountain v. McDonald, No. 13-0540, slip op. at 18 (Vet. App. Feb. 9, 2015).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms.  He is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



The Veteran's Lay Evidence

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of hearing loss, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claim before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, laboratory tests, and crucially here, audiometric testing, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent. To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Facts

The Veteran has claimed that he developed hearing loss and tinnitus as a result of noise exposure in service.  In particular, he has stated that he worked with heavy equipment, such as snow plows, snow blowers, and carpentry tools.  He often worked near the flight line exposing him to jet noise.  He has also asserted that he was exposed to noise from rocket attacks during his service in Vietnam and claimed that that one rocket landed nearby, thereby causing him to lose his hearing for 15 minutes.  After his hearing returned, he developed tinnitus.  He has stated that he has had tinnitus since the rocket explosion.  In other words, his tinnitus started in service and has been constant since that time.  As to his hearing loss, his wife stated that during their 40 years of marriage he has had a hearing problem.  When they first married, the Veteran had to turn up the volume on the television and when they are in groups, he cannot hear what others are saying.  His hearing has progressively worsened over the years.  

The Veteran in civilian life worked first as a well driller and then later as a mechanic for a mining company and then as a boat mechanic.  In all his civilian occupations, the Veteran wore hearing protection.  

The Veteran's entrance examination in January 1961 reflects that he did not undergo audiometric testing, but received a whispered voice test which was normal at 15/15.

Shortly thereafter, however, in February 1961, the Veteran underwent a puretone audiometry test.  The hearing results are recorded on a card labeled "audiometric audiometer" in graph format and contain partial numerical results reflecting normal hearing.  The Veteran also had a hearing test at separation that showed normal hearing.

In July 2008, The Veteran underwent a hearing test for VAMC with pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
65
80
LEFT
40
40
60
70
75

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 64 percent in the left ear.  

In August 2008, VAMC notes indicated the Veteran had ringing in his ears and hearing difficulty hearing.  Another note interpreted the July 2008 testing as demonstrating the Veteran had sloping mild to severe sensorineural hearing loss but fair word recognition.  

In January 2009, the Veteran underwent a VA examination, with the Veteran reporting that he has his greatest difficulty understanding conversational speech.  The Veteran reported he had bilateral tinnitus with an onset in service.  He stated his ears just started ringing and the tinnitus is constant.  

The pure tone thresholds, in decibels, as follows





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
65
75
LEFT
25
25
60
70
70

The pure tone averages were 54 decibels for the right ear and 56 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 68 percent in the left ear.  

The VA examiner stated the Veteran had normal hearing at separation and any further changes subsequently would likely be due other causes such as civilian occupation noise exposure and less likely than not related to his military service.  The examiner stated that hearing loss due to noise exposure is not known to be progressive after the fact.  Stated another way, noise damage does not manifest years later as it is not progressive assuming the noise exposure itself stops.  With normal hearing at separation, any further change in hearing acuity subsequent to service would likely be due to other causes such as noise exposure from his civilian occupation.  When considering these factors, the examiner concluded that the Veteran's hearing loss is less likely than not related to military noise exposure

A private audiologist in a January 2009 report dated noted the Veteran's loss of hearing began immediately after a rocket attack followed by tinnitus when hearing partially returned.  She concluded that although it was not beyond any doubt, service definitely contributed to both the Veteran's hearing loss and tinnitus.  The audiologist prepared an identical report in April 2010.  

In March 2013, the Veteran stated that at his separation examination, after he took his hearing test, he was told his hearing had declined.  

In July 2013, another VA examiner reviewed the file and concluded that a nexus between the Veteran's current hearing loss and military service cannot be made.  The VA examiner conceded that there was limited frequency-based auditory threshold data from the Veteran's entrance.  Nevertheless, the information available from the February 1961 audiogram showed hearing levels within normal limits for the frequencies reported.  The separation audiogram also showed hearing levels to be within normal limits bilaterally with no significant permanent decline occurring during his military service.  There were no significant shifts in hearing are noted in the exit test results when comparing it with the limited threshold data from the February 1961 test.  The examiner acknowledged that the Veteran reported hearing loss at separation but there is no elaboration at that time such as mention of the rocket attack with a 15 minute loss of hearing.  Contemporaneous with the Veteran's report at separation, however, is the normal test result at separation with no significant shifts in hearing evident in comparison with the February 1961 test results.  Without any further explanation of the affirmative answer and in light of the hearing levels being well within normal limits at separation, this examiner would have to speculate to interpret the Veteran's affirmative reply.  

Furthermore, recognizing that a private audiologist stated that the Veteran's in-service noise exposure could have caused hearing loss over time, the July 2013 VA examiner, citing medical literature, stated that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for delayed-onset hearing loss.  There is no classic "noise notch" in the configuration of the auditory thresholds at separation which is typical of hearing loss related to noise exposure.  Again, the lack of change between the February 1961 result and the separation result also supported the opinion.

The examiner diagnosed that the Veteran had bilateral sensorineural hearing loss and concluded that the disability was less likely than not related to service because the Veteran's hearing test results in service were normal and there was no significant threshold shift between entrance and separation.   

Analysis

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for hearing loss in his left ear.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

After a review of the evidence, the Board finds that the Veteran did not have bilateral ear hearing loss in service, or chronic symptoms of hearing loss in service. The Veteran's service treatment records do not show he was treated or diagnosed with hearing loss during service.  The hearing test in the separation examination in April 1968 was normal.  Although the Veteran claimed hearing loss at separation, that was his lay opinion that he had a hearing loss.  As discussed above, the Veteran's lay opinion that he had hearing loss is contradicted by the objective hearing test which has been interpreted as normal by those with medical knowledge.  Therefore, the Board places more probative weight upon the audiological threshold test results at separation than the Veteran's lay opinion had had hearing loss at separation.  On the basis of the service treatment records, in the absence of any clinical finding or diagnosis, a bilateral hearing loss is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for a right ear hearing loss if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, sensorineural hearing loss is a chronic disease listed in 38 C.F.R. § 3.309. Therefore, if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).

In this instance, there are no in- service treatment records of the Veteran for hearing loss.  Moreover, the evidence does not establish continuity of hearing loss since service.  Instead, the evidence establishes an onset of symptoms and disability well after service.  The available evidence demonstrates the first time he sought treatment was contemporaneous with the filing of his claim in August 2008.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Board finds that the lapse of time from separation in November 1968 to the first notation of complaints or treatment of hearing loss in November 2008 more probative than the Veteran and the Veteran's wife's statements and weighs against the Veteran's assertions of continuous symptoms.  

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury or a hearing loss by audiological test in or shortly after separation is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in- service treating medical records and subsequent treating records against the Veteran's (and his wife's) statements that an injury, disease, or event in service has caused him problems of hearing since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for 40 years following separation.  Furthermore, as noted, the VA examiner in July 2013 determined that the picture of the Veteran's hearing loss is not consistent with noise induced hearing loss that occurred while he was in the military, including a rocket attack.

For this reason, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board has thus determined that while the Veteran and his wife are competent to provide lay evidence concerning the onset of his hearing loss, they are not as credible as the documented medical evidence establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service. 

The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  Hearing loss is first noted in 2008 and well beyond the one-year presumptive period for manifestation of degenerative as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Veteran and his wife, as lay persons, are also competent not only to identify a simple medical condition, but also a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran states he was told that he had a hearing loss at separation, but as noted, the test results recorded at separation demonstrate normal hearing and the puretone threshold results do not demonstrate hearing loss, much less a hearing loss disability for VA purposes.  See Hensley.  Further, no service medical professional noted hearing loss at separation.  The Court has previously noted that the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997).  He has not otherwise identified any doctor who has related the bilateral hearing loss to service.  

The only competent medical evidence is the opinions of the VA examiners and the private audiologist.  All are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

Initially, as to the January 2009 VA examiner, the Board notes the opinions were based upon a review of the service treatment records finding there were no complaints of hearing loss or tinnitus in service.  As noted, the Veteran reported a medical history of hearing loss at the time of his separation examination.  Thus, it does not appear that the examiner's medical opinion considered or addressed all of the relevant facts.  Consequently, the January 2009 VA opinion is not as probative to the Veteran's claim as the July 2013 opinion.  The January 2009 VA examiner relied upon the objective audiometric testing and the proposition that once exposure to noise or acoustic trauma ends, progression of hearing loss ends.  As this is the same proposition that the July 2013 VA examiner relied upon based upon scientific literature, the January 2009 VA examiner's opinion does have slight probative value and is consistent with the July 2013 VA opinion.

As to the opinion of the private audiologist, it appears she relied solely on the history related to her by the Veteran and did not review the file, in particular, the service treatment records.  It is unclear to the Board whether her opinion would have remained the same if she had known about the information contained in those records such as the normal hearing test upon separation.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  The private audiologist, therefore, appears to have formed an opinion based upon an incomplete or inaccurate understanding of the facts.

In addition, she attributed the Veteran's hearing loss to service by indicating the hearing loss progressed.  The July 2013 VA examiner, citing medical literature, concluded that hearing loss does not progress after acoustic trauma unless there is demonstrable loss at that time.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  The private audiologist does not cite contrary studies or otherwise cite to the medical literature nor discuss the literature and conclusions relied upon by the July 2013 VA examiner.  Accordingly, the Board places little probative value upon the opinion of the private audiologist.  Mariano v. Principi, 17 Vet. App. 305, 317 (2003) (Observing that flawed methodology in creating medical report renders physician's opinion of "questionable probative value.").

The Board has placed the most weight upon the opinions of the July 2013 VA examiner.  The VA examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The examiner considered the Veteran's complete service treatment records from January 1961 to May 1968 and is the only one to consider the audiometric testing from February 1961.  She acknowledged that the information was limited, but nevertheless contained sufficient information to determine if a hearing loss during service occurred when compared to the comparable information from the separation examination.  The examiner thus took into account all of the medical evidence of record.  The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Being based on a complete review of the record, these opinions also implicitly take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The July 2013 VA examiner also cited and applied medical literature to support the conclusions and opinions.  The Board therefore finds that the opinion of the July 2013 VA examiner as persuasive evidence against the claim for service connection for hearing loss.  As the July 2013 VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the opinion evidence competent and credible and highly probative on the material issues of fact.  These opinions, pertaining to the diagnosis and cause of the current hearing loss or the relationship to service, oppose, rather than supports, the claim. The Board finds that the evidence of record is against a finding that the Veteran's hearing loss is related to service.  

The Board is aware that the Veteran argues that the separation examination in the service treatment records is not the Veteran's true report and the actual examination was switched or removed with the current report in its place.  Examination of the documents does not reveal any irregularities and service medical personnel also prepared the document in the course of performing their duties as members of the United States Armed Forces.  The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Board may presume that service staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Other than his statements, the Veteran has presented no evidence, objective, witnesses, or otherwise, to rebut the presumption of regularity that the medical staff examining the Veteran did not follow regulations and procedures by not recording the results of a hearing test showing hearing loss and instead record the result of a puretone audiometric test demonstrating normal hearing.  The Board finds that the presumption that the examiner adhered to regulations and procedures in determining the level of acuity of the Veteran's hearing at separation is not rebutted.

As a final matter, the Veteran also points to another veteran who has been service connected for hearing loss even though he served in a different branch of the armed services.  Just as other Board decisions, favorable or unfavorable, are not binding upon the Board in this decision, see 38 C.F.R. § 20.1303, so too any rating decision regarding another Veteran is not controlling in any subsequent determination of a claim.  Each case presented to VA is decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  As the decision regarding the other veteran is based on different facts and evidence than in the present case, it has no bearing in the outcome of the Veteran's claim.

Accordingly, the weight of the medical evidence is against an association or link between bilateral hearing loss and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Tinnitus

Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent- "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board finds that the Veteran is competent to describe ringing in his ears.  Thus, the evidence establishes that the Veteran currently has tinnitus. The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

He is also competent and credible to report that he experienced noise exposure in service, and that he first started noticing tinnitus in service.  Moreover, the Board finds the Veteran's report of having experienced tinnitus since the explosion to also be credible.  The Board finds the Veteran's report of having experienced tinnitus since separation from service to be credible as there is no contradictory evidence in the record.  The Veteran's competent and credible statements and testimony thus establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.

While service treatment records reflect no reports of tinnitus or ringing in the ears, there is no indication in these records, or any post-service treatment records, that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his written statements submitted in this claim.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  With evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes that the VA examiners did not find a relationship between tinnitus and service, but against that evidence is the Veteran's testimony not only as to noise exposure, but also the onset and continued presence of tinnitus to the present.  It does not appear either VA examiner considered the Veteran's history, including his evidence that tinnitus not only started but continued after a rocket attack.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  To the extent that the VA examiners relied on the absence of medical evidence in service to corroborate tinnitus during a period of active duty, under the circumstances of the case, this reliance has minimal probative value as the Board finds that the Veteran is competent and credible to describe tinnitus during active duty and since service.  

Further, the Board notes that the Veteran reported tinnitus occurred as a result of a rocket attack, or basically, under combat.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For the reasons expressed, the Board finds the Veteran's statements more probative than the opinions of the VA examiners, who discounted the Veteran's competent and credible evidence of the occurrence and onset of tinnitus.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus must be granted. See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


